04/27/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0638


                                       DA 21-0638
                                    _________________

 WJG, LLC, a Montana Limited Liability Company,

              Plaintiff and Appellee,

       v.
                                                                      ORDER
 BOBBI HURLEY & JOHN AND JANE DOES
 1-10,

              Defendant and Appellant.
                                _________________

       Appellant Bobbi Hurley has filed a motion for extension of time within which to file the
opening brief. Upon consideration of Appellant’s motion for extension of time,
       IT IS HEREBY ORDERED that Appellant has until May 25, 2022, within which to
file the opening brief.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                      April 27 2022